Christianson, J.
(concurring specially). This is an appeal from an order overruling a general demurrer to the complaint. The defendant asserts that the complaint is fatally defective and that the demurrer should have been sustained for three reasons:
1. That the complaint does not allege that the death of the insured was- occasioned by external, violent, and accidental means; and that the certificate attached to the complaint shows upon its face that there is no liability unless death resulted from external, violent, and accidental means.
2. That the complaint shows upon its face that suit was commenced more than six months after the claim had been rejected by the *50supreme executive committee, and after notice of the rejection had been sent to and received by the beneficiary, the respondent in this case; and that the beneficiary certificate sued upon provides that no suit shall be maintainable upon such certificate, unless the same is commenced within six months from the date of the rejection of the claim by the supreme executive committee.
3. That the complaint does not sufficiently aver, or at all, that the insured was not engaged in a more hazardous occupation at the time of his death than when he was insured, although the policy provides that change of occupation must be brought home to the insurer by sufficient notice.
I will consider these propositions in the order stated.
(1) In my opinion the first objection specified is well taken, and renders the complaint demurrable. The certificate sued upon provides for indemnity only against injuries or death “effected through external, violent, and accidental means.” This being so, the complaint should show that the death of the insured was so occasioned. 1 G. J. 489. The complaint in this case does not show this. Plaintiff’s counsel virtually concede that the complaint is demurrable for this reason. In their brief, they say: “This point was never before the trial court, or mentioned in his presence before this matter was decided, and should not be here on appeal. . The complaint was drawn on the theory that this was an ordinary death benefit policy, and was drawn in proper form on such theory. The matter was presented to the trial court by both sides and considered by the trial court on the theory that the complaint was all right unless the time for bringing the suit had passed.” Counsel further state that this “is not advanced as an argument in this brief,” but presented solely as a matter of justice to the trial court.
We, of course, have no means of knowing exactly what took place in the court below. We have before us only the complaint, the demurrer, and the order overruling the demurrer. We must determine the case upon this record. The question presented is: Does the complaint state facts sufficient to constitute a cause of action? In my opinion it does not, owing to the fact that it does not show that the death of the insured was occasioned by external, violent, and accidental means.
*51(2) It will be noted that the second objection, if sustained, is fatal to plaintiff’s cause of action. No question has been raised as to whether this question can be raised by demurrer; but both parties have assumed that it may properly be raised in this manner and have requested that a decision be made upon this point, even though the complaint be held demurrable for one or both of the other reasons assigned.
The complaint alleges, and it is assumed by the defendant, that the defendant, “is a fraternal benefit association.” And it seems that it comes within the provisions of § 5088, Compiled Laws 1913, relating to such associations.
Under the laws of this state every stipulation or condition in a contract which limits the time within which a party may enforce his rights under such contract is void. Comp. Laws 1913, § 5927. This general provision was adopted during territorial days, and has been a part of our statutory law during our entire existence as a state.
No life insurance policy may be issued or delivered in this state whieh contains “a provision limiting the time within which any action at law or in equity may be commenced to less than five years after the cause of action shall accrue.” Comp. Laws 1913, § 6635.
But every corporation, association, or society transacting the business of accident or sickness, or accident and sickness, insurance in North Dakota, may limit the time within whieh suit may be brought against it on any claim based upon its policies or certificates of membership ; but such limitation cannot be for a less period than one year from the time the right of action accrued. Comp. Laws 1913, § 4978,
In 1913 the legislature enacted chapter 191, Laws of 1913, which provides “for the regulation and control of fraternal benefit societies.” In this act it provided that except as therein provided, such societies shall be governed by that act “and shall be exempt from all provisions of the insurance laws of this state, not only in governmental relations with the state, but for every other purpose, and no law hereafter shall apply to them unless they be expressly designated therein.” Comp. Laws 1913, § 5061A.
Based upon these statutory provisions, the appellant presents the following premises: (1) That the legislature, by authorizing life and accident insurance companies to place certain limitations upon *52the time within wbieb suits may be brought on policies issued by them, has in effect declared as a part of the public policy of the state that the rules relating to limitations of actions upon contracts in general are inapplicable to life and accident policies; and, (2), that chapter 191, Laws 1913, places fraternal benefit societies in a class by themselves; and that this act contains no provision restricting a fraternal benefit society from placing a limit on the time within which suit must be commenced on a beneficiary certificate issued by it.
From these premises, it is argued that there is no statutory restriction whatever upon the right of a fraternal benefit society to limit the time within which an action may be brought upon a beneficiary certificate issued by it. The argument is unsound. It will be noted that it is first contended that life and accident policies issued by insurance companies are so essentially different from other contracts that the laws relating to limitations of actions on other contracts are inapplicable to such policy contracts. And it is next contended that there is such an essential difference between insurance companies transacting such insurance business, and fraternal benefit societies transacting the same kind of business, that such societies stand in a class by themselves, and, hence, are properly exempted from all the rigid requirements of our laws applicable to insurance companies.
“The basic principle most generally relied upon by the authorities is that statutes of limitations are statutes of repose, the object of which is to suppress fraudulent and stale claims from springing up at great distances of time and surprising the parties or their representatives when all the proper vouchers and evidences are lost or the facts have become obscure from the lapse of time or the defective memory or death or removal of witnesses.” 25 Oye. 988, 984. This principle also inheres in limitations stipulated by the parties to a contract themselves, in cases where they are permitted to so stipulate. If there is such essential difference between companies writing life and accident insurance,' and fraternal benefit societies writing similar insurance, as to require the societies to be exempted from the rigid laws applicable to the companies, then clearly the legislature might deem it proper to provide different periods of' limitations as to suits brought upon- the different contracts of insurance. An ordinary life or accident policy is a business contract. ' But fraternal *53benefit societies are not supposed to be organized solely for tbe purpose of writing insurance. Sucb societies must have a lodge system. Its members are initiated, and are supposed to be bound together by fraternal ties. It seems that the legislature might very properly have concluded that the ordinary statutes of limitations ought to apply in actions on certificates of insurance issued by such societies.
Virile the legislature has seen fit to exempt fraternal benefit societies from the general insurance laws, it has not seen fit to declare that such societies shall be exempt from the statutory provisions, relating to contracts in general. Section 5927, supra, applies to all contracts, except of course those specifically .exempted from its operation by other laws. Barring such exception, it applies to contracts; of insurance. See Johnson v. Dakota F. & M. Ins. Co. 1 N. D. 187, 45 N. W. 799. Comp. Laws 1913, § 4978, supra, applies to accident and sickness insurance contracts. At the time of its enactment it was clearly intended to apply to and cover contracts of insurance written by fraternal benefit societies.
The avowed object of chapter 191, Laws 1913, as stated in the title of the act, is to provide “for the Regulation and Control of Fraternal Benefit Societies.” The act does not specifically declare either § 4978, or § 5927, to be repealed, or inapplicable to accident insurance certificates issued by fraternal benefit societies. Neither does it malee any reference to the limitations of actions on, or the right of benefit societies to impose limitations as to such actions in, the certificates of insurance. It is elementary that repeals by implication are not -favored. And while it is true that where the legislature enacts a law manifestly intended to embrace the entire law on some subject, such enactment will impliedly repeal all prior statutes on that subject, still “a special act will not repeal a general law unless there is a mam ifest repugnancy between their provisions or one was obviously intended as pro tanto a substitute for the other.” 36 Cyc. 1093. And “one statute is not repugnant to another unless they relate to the same subject and are enacted for the same purpose.” And “when there is a difference in the whole purview of two statutes apparently relating to the same subject, the former is not repealed.” Sutherland, Stat. Oonstr. § 138.
And I am satisfied that the legislature has manifested no intent in *54chapter 191, Laws 1913, to repeal the existing provisions of law, relating to limitations of actions, properly applicable to certificates of insurance issued by fraternal benefit societies. And inasmuch as the policy provision relied upon by the defendant in this case is invalid under either § 49 Y8, or § 592Y, it is unnecessary to determine which section applies. Nor in any event a fraternal benefit society may not limit the time within which suit may be brought on a certificate of insurance issued by it for a less period than one year from the time the right of action accrues.
(3) The remaining objection (that the complaint is defective because it fails to show the occupation of the insured at the time of his death) is one upon which we need express no opinion. This matter is discussed and the authorities collated in Corpus Juris. See 1 O. J. p. 491, § 249. And the effect of attaching an instrument as an exhibit to a pleading is discussed in Johnson v. Kindred State Bank, 12 N. D. 336, 96 N. W. 588. See also 31 Cyc. 560 et seq.
Beuce, Oh. J,, concurs in the opinion of Mr. Justice CheistxaNSow.